Case 5:16-cv-10444-JEL-MKM ECF No. 832 filed 05/01/19           PageID.22849      Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

    In re FLINT WATER CASES,
                                                         Case No.:
                                                    /        5:16-cv-10444-JEL-MKM
                                                            (Consolidated)
    Carthan v. Snyder
                                                         Hon. Judith E. Levy
                                                         Mag. Judge Mona K. Majzoub

                                  NOTICE OF APPEAL

          Notice is hereby given that MDEQ Employee Defendants, Liane Shekter

    Smith, Stephen Busch, Michael Prysby, Patrick Cook, and Bradley Wurfel appeal

    to the United States Court of Appeals for the Sixth Circuit from the Opinion and

    Order Granting In Part and Denying In Part Putative Class Plaintiffs’ Motion for

    Leave to File An Amended Complaint [620] and Granting in Part and Denying In

    Part Defendants' Motions to Dismiss [ECF No. 798, PageID 21103-21230]

    entered in this action on April 1, 2019 to the extent, inter alia, that the order denied

    the motion to dismiss on the basis of “qualified immunity” to Defendants.

                                      Respectfully submitted,
                                      FRASER TREBILCOCK
    Dated: May 1, 2019                Attorneys for Defendant Shekter Smith

                                      By: /s/ Thaddeus E. Morgan
                                             Thaddeus E. Morgan (P47394)
                                             Michael H. Perry (P 22890)
                                             124 W. Allegan, Suite 1000
                                             Lansing, Michigan 48933
                                             (517) 482-5800
Case 5:16-cv-10444-JEL-MKM ECF No. 832 filed 05/01/19      PageID.22850      Page 2 of 2




                                    SMITH HAUGHEY RICE & ROEGGE
                                    Attorneys for Defendant Busch

                                    By:   /s/ Philip A. Grashoff, Jr.
                                          Philip A. Grashoff, Jr. (P14279)
                                          100 Monroe Center Street, NW
                                          Grand Rapids, MI 49503-2802
                                          (248) 520-0257

                                    FOSTER, SWIFT, COLLINS & SMITH, P.C.
                                    Attorneys for Defendants Prysby and Cook

                                    By    /s/ Charles E. Barbieri
                                          Charles E. Barbieri (P31793)
                                          313 S. Washington Square
                                          Lansing, MI 48933
                                          (517) 371-8155

                                    CLARK HILL PLC
                                    Attorneys for Defendant Wurfel

                                    By /s/ Michael J. Patwell
                                         Michael J. Pattwell (P72419)
                                         212 E. Grand River Ave.
                                         Lansing, MI 48906
                                         (517) 318-3043
                                         mpattwell@clarkhill.com


                                PROOF OF SERVICE

          I hereby certify that on May 1, 2019, I electronically filed the above with
    the Clerk of the Court using the CM/ECF System, which will provide electronic
    copies to counsel of records.

                                          /s/ Thaddeus E. Morgan
                                          Thaddeus E. Morgan




                                           2
